Citation Nr: 1428275	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  13-06 379A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for metastatic lung cancer, for accrued benefits purposes.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from January 1950 to January 1978.  He died on July [redacted], 2009.  The appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The appeal was later transferred to the jurisdiction of the Detroit, Michigan, RO.

In May 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  

In October 2011, the appellant filed a timely notice of disagreement with respect to the July 2011 rating decision, which not only denied entitlement to service connection for the cause of the Veteran's death, but also the 2011 decision to deny entitlement to DIC pursuant to 38 U.S.C.A. § 1318 and service connection for metastatic lung cancer for accrued benefits purposes.  Thus, those issues are currently before the Board and have been listed on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).  They are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ). 


FINDING OF FACT

The primary cause of the Veteran's death was metastatic lung cancer, which was of service origin.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R.      §§ 3.102, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The death of a veteran will be considered service connected when the evidence establishes that a service connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.    § 3.303.  

The appellant asserts that the Veteran's lung cancer was the result of his in-service exposure to friable asbestos, radiation, and environmental toxins during his military service.  

In a June 2009 statement, the Veteran reported that from 1952 to 1953, he was responsible for handling weapons batteries that were encased in powdered asbestos fibers.  He did not wear a face mask, and brushed the fibers off of his clothes with his hands or with a brush.  Later in life, the Veteran developed pulmonary fibrosis, a disease linked to asbestos exposure.  Given the time, place and circumstances of his service, as well as his later development of a disease often linked to asbestos exposure, the Veteran's statements as to exposure to friable asbestos are credible.  38 U.S.C.A. § 1154(a).  

The Veteran was also exposed to ionizing radiation in the course of his military duties as a nuclear fusing technician  and nuclear weapons maintenance technician.  A May 2011 dose estimate, prepared by the Department of the Air Force, states that the Veteran's total effective dose equivalent was 7.4 rem, and a separate extremity dose for the forearms and hands was 17.6 rem.  

The Veteran also asserted that he was exposed to chlorinated solvents such as trichloroethylene and paint thinner, which caused him to develop lung cancer.  His statements as to exposure to these toxins are credible.  Id.

A June 2009 chest CT scan showed pulmonary fibrosis and widespread malignancies in the Veteran's lungs, with likely metastasis to the liver and spleen.  A pathology report found that the lesions in the Veteran's lungs were generally consistent with primary lung cancer; however, "a lack of TTF-1 immunoreactivity" suggested that origin from sites such as the aerodigestive tract should be considered.  

In July 2009, the Veteran underwent an exploratory laparotomy in an effort to determine the origin of his cancer.  A subsequent pathology report found that the lesions in the Veteran's liver and spleen were likely metastatic lung cancer; however, the lack of TTF-1 immunoreactivity required that metastasis from other organs be ruled out before giving a definitive diagnosis of primary lung cancer.  
The Veteran died on July [redacted], 2009 of cardiovascular complications related to the exploratory laparotomy.  According to his death certificate, the immediate causes of his death were cardiovascular collapse, due to or as a consequence of "diffusely metastatic cancer unknown primary."  

June 2009 and August 2009 statements from the Veteran's treating physicians linked the Veteran's primary lung cancer to his in-service exposures to environmental toxins.  A June 2011 finding from the VA Director of the Environmental Agents Service found that the Veteran's lung cancer could not be attributed to his in-service radiation exposure, because the Veteran's level of exposure was not generally expected to result in adverse health effects.

In March 2014, the Board requested a medical expert opinion from a Veterans Health Administration (VHA) specialist in pathology as to the nature and etiology of the cancer that caused the Veteran's death.  

A response to the Board's request was received in May 2014.   The VHA pathologist considered the pathology findings of "negative TTF-1," and noted that only a limited number of confirmed cases of primary lung cancer manifested with a negative TTF-1.  However, she went on to state that the Veteran's cancer was likely primary lung cancer, given the location of the tumor and its correlation with radiographic findings.  

The examiner noted that asbestos, radiation, paint thinner and chlorinated solvents are all carcinogenic agents which target the lung.  The Veteran's use of tobacco was so remote that it was not considered a major contributing factor to his development of lung cancer.  Thus, it was at least as likely as not that the Veteran's in-service exposures caused the primary lung cancer which led to the Veteran's death.  

The Veteran's treating physicians and the VHA specialist are medical doctors and competent to render an opinion as to the nature and etiology of the Veteran's cancer.  Their opinions are reasonably based on the evidence of record, and are of significant probative value.

The VA Director of the Environmental Agents Service is also a medical doctor and competent to render an opinion as to whether the Veteran's radiation exposure could have resulted in adverse health effects.  It is also of significant probative value.  The evidence as to a nexus between the Veteran's lung cancer and his radiation exposure is therefore in equipoise.  

Resolving all doubt in favor of the appellant, the Veteran's exposure to asbestos, radiation, and environmental toxins during service led to the development of the primary lung cancer which caused his death.  Service connection for the cause of his death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.  


REMAND

The appellant submitted a timely notice of disagreement with respect to the July 2011 decision to deny entitlement to DIC pursuant to 38 U.S.C.A. § 1318 and service connection for metastatic lung cancer for accrued benefits purposes.  The AOJ has not and must now issue a statement of the case (SOC) on these issues.  See Manlincon, 12 Vet. App. at 238.  These claims must then be returned to the Board only if the benefits continue to be denied and the appellant perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the case is REMANDED for the following action:

Provide a SOC for the claims of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 and service connection for metastatic lung cancer for accrued benefits purposes.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


